Citation Nr: 0811116	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-31 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for residuals of a right 
knee injury.

2. Entitlement to service connection for residuals of a head 
injury.

3. Entitlement to service connection for bilateral hearing 
loss, to include as secondary to residuals of a head injury.

4. Entitlement to service connection for residuals of a right 
wrist injury, including a scar.

(The issues of entitlement to service connection for a right 
shoulder injury, entitlement to service connection for 
tinnitus, entitlement to service connection for a right hip 
and groin disability, and entitlement to service connection 
for a back disorder will be addressed in a separate rating 
decision under the same docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied service connection for residuals of 
a right knee injury, residuals of a head injury, and 
residuals of a right wrist injury.  The RO also denied 
secondary service connection for hearing loss.  The Board 
notes that the veteran's hearing loss claim was based on 
direct and secondary service connection.  However, during his 
April 2006 hearing, the veteran appeared to limit this claim 
to secondary service connection.  The veteran timely filed a 
Notice of Disagreement (NOD) in October 2003.  The RO 
provided a Statement of the Case (SOC) in April 2004 and 
thereafter, in May 2004, the veteran timely filed a 
substantive appeal.  The RO provided Supplemental Statements 
of the Case (SSOCs) in December 2004, May 2005, July 2005, 
December 2005, and June 2007.

In July 2007, the veteran appeared personally at a hearing 
conducted at the RO before the undersigned Acting Veterans 
Law Judge.  The issues that were addressed at that hearing 
included the issues that are the subject of this 
decision/remand.  It is also noted, however, that in April 
2006, the veteran had appeared at an earlier hearing 
conducted at the RO before one of the undersigned Veterans 
Law Judges.  The issues that were addressed at that hearing 
were limited to the issues that are the subject of this 
decision/remand.  Because these two hearings were held before 
two different Veterans Law Judges (one being in Acting 
status), it is necessary that they be reviewed by a three 
judge panel that includes the two Veterans Law Judges who 
conducted the referenced hearings.  

On the other hand, because the issues of entitlement to 
service connection for a right shoulder injury, entitlement 
to service connection for tinnitus, entitlement to service 
connection for a right hip and groin disability, and 
entitlement to service connection for a back disorder had 
only been addressed at the July 2007 hearing, those issues 
need only be considered by the Acting Veterans Law Judge who 
conducted that hearing.  As such, they will be the subject of 
a separate decision issued simultaneously herewith under the 
same docket number.  

The issues of entitlement to service connection for residuals 
of a right knee injury, residuals of a head injury, and 
residuals of a right wrist injury are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The competent evidence establishes that the veteran does not 
have bilateral hearing loss recognized as a disability for VA 
purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

a. Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b) (2005).  As a fourth notice requirement, 
VA must "request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b) (1); see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Notice must 
be provided "at the time" that VA receives a completed or 
substantially complete application for VA-administered 
benefits.  Pelegrini at 119 (2004).  This timing requirement 
applies equally to the initial-disability-rating and 
effective-date elements of a service connection claim.  
Dingess/Hartman, supra.

The Board finds that the VCAA letters sent to the veteran 
essentially complied with the statutory notice requirements 
as outlined above.  The February 2003 and May 2005 VCAA 
letters addressed the claims for service connection.  They 
notified the veteran of the evidence obtained, the evidence 
VA was responsible for obtaining, and the evidence necessary 
to establish entitlement to the benefits sought including the 
types of evidence that would assist in this matter.  Also, VA 
notified the veteran that he should submit evidence in his 
possession or alternatively provide VA with sufficient 
information to allow VA to obtain the evidence on his behalf.  

The May 2005 VCAA letter also informed the veteran about the 
type of evidence needed to support a service connection 
claim, namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claims, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19  Vet. App. at 403; see also 
Mayfield, 19 Vet. App. at 109-12.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  This did not occur in this case 
regarding the claim for service connection for the veteran's 
bilateral hearing loss.  Subsequent to the RO's rating 
action, however, the veteran did receive notice compliant 
with 38 U.S.C. § 5103(a).  As to timing of notice, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that timing-of-notice errors can be "cured" 
by notification followed by readjudication.  Mayfield v. 
Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) (Mayfield 
II); see Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
("The Federal Circuit specifically mentioned two remedial 
measures: (1) The issuance of a fully compliant [section 
5103(a)] notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).

The most recent notice was given to the veteran in May 2005, 
and the RO thereafter readjudicated the veteran's claim and 
issued several SSOCs.  As the SSOCs complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication of the claim.  As a 
matter of law, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34; Prickett, supra.

The veteran has not been furnished the Dingess requirements 
of providing notice of the type of evidence necessary to 
establish a rating or effective date for the rating. In 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  See also Simmons v. 
Nicholson, 487 F.3d 892 (2007).

The Board finds that the presumption of prejudice raised by 
the failure to provide notice of the Dingess requirements is 
rebutted.  As will be explained below in greater detail, the 
preponderance of the evidence is against the veteran's claim; 
thus, any question as to the appropriate disability rating or 
effective date to be assigned is moot.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in  
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005),  
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007).  

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  Service medical records, VA 
medical records, and private provider medical records have 
been associated with the claims folder.  Additionally, the 
veteran was afforded a VA hearing examination in September 
2004, which was thorough in nature and adequate for the 
purposes of deciding this claim.  The veteran exercised his 
right to a hearing and provided sworn testimony at two Board 
hearings and one hearing before the RO.  The Board finds that 
the medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 




II.  Service Connection Claim 

a. Criteria

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection for sensorineural defective hearing may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In order for hearing loss to be considered a disability for 
VA purposes entitling the appellant to compensation benefits, 
certain criteria must be met.  Under 38 C.F.R. § 3.385 
(2007), impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The United States Court of Appeals for Veterans Claims (Court 
or CAVC) held in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at the time of 
separation from service.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection, there 
must be:  1) medical evidence of a current disability; 2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

b. Analysis

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed bilateral hearing loss.  

There is of record a September 2004 VA audiometric 
examination report that represents the most current 
audiometric examination of record, and indeed, the most 
profound measure of hearing loss in the claims file.  On the 
authorized VA audiological evaluation in September 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
25
LEFT
10
5
5
15
20

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 100 percent in the left.  The 
audiologist reviewed the claims file and diagnosed "an 
isolated mild sensorineural hearing loss at 8000 Hz in the 
right ear and 6000 Hz in the left ear.  All other thresholds 
were within normal limits."  

The Board finds that the preponderance of the competent 
evidence in this case is against the current existence of 
bilateral hearing loss for purposes of VA compensation.  The 
medical evidence, in fact, stands formidably against the 
finding of the current existence of bilateral hearing loss as 
defined by the applicable regulations.  As noted, the 
September 2004 VA audiometric tests included puretone 
threshold studies and speech recognition tests.  In the VA 
audiometric examination, none of the auditory thresholds for 
the right or left ear at 500, 1000, 2000, 3000, were 26 
decibels or greater.  Further, speech recognition bilaterally 
was greater than 94 percent.  Thus, the criteria for the 
recognition by VA of bilateral hearing loss for purposes of 
service connection have not been met.  38 C.F.R. § 3.385.  
The Board concludes that the preponderance of the evidence is 
firmly against a finding of current bilateral hearing loss 
for VA purposes of service connection.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  Service connection cannot be granted 
for bilateral hearing loss, where, as in the present case, 
the preponderance of the evidence fails to demonstrate that 
the appellant currently has the claimed disability for VA 
benefits purposes.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer at 225.  

While the Board is sympathetic to the appellant's assertions 
that he has a hearing loss problem, the Board is bound by the 
applicable laws and regulations.  As discussed in detail 
above, the regulatory criteria for the recognition by VA of 
bilateral hearing loss for purposes of service connection 
have not been met.  38 C.F.R. § 3.385.  


ORDER

Entitlement to service connection for bilateral hearing loss, 
to include as secondary to residuals of a head injury, is 
denied.


REMAND

The Board finds that additional development is warranted to 
address the merits of the appellant's claims of entitlement 
to service connection for residuals of a right knee injury, 
residuals of a head injury, and residuals of a right wrist 
injury.  38 C.F.R. § 19.9 (2007).  A summation of the 
relevant evidence is set forth below. 

The veteran claims that he has a right knee disability, a 
head disability, and a right wrist disability that were 
incurred in service.  Specifically, the veteran contends that 
these disabilities were the result of injuries he sustained 
in an accident that occurred when a tractor-trailer wheel 
that he was replacing exploded.  He alleges that he was 
treated at the scene by a medic for cuts to his right wrist 
and right knee.  He claims that he sought medical treatment 
for his injuries soon after getting out of the military, but 
that those private provider records have since been 
destroyed.

a. Factual Background

Service Medical Records

The veteran's December 1965 and July 1968 Reports of Physical 
Examination for Induction and Separation disclose a normal 
clinical assessment of all systems.  The July 1968 report 
appears to indicate the presence of body marks, scars, or 
tattoos but contains no additional information.  

Private Provider Records

Treatment records from December 1977 to May 1980 indicate 
that the veteran received treatment for right knee pain and 
pain on the right side of his head.

Treatment records from May 1988 to June 1998 indicate that 
the veteran complained of nausea, vomiting, and dizziness.

1991 treatment records indicate that the veteran received 
treatment for a right frontal headache.

A March 2002 treatment record indicates that the veteran 
received treatment for right knee pain.  He reported that the 
pain increased when bending.  The examiner noted that there 
was effusion.  The assessment was arthritis.

A November 2004 correspondence by Dr. J.E.S. contains the 
following statement:

I saw [the veteran] on 12/24/77 with a right knee 
effusion and a ligament tear.  His knee was 
unstable and without history of trauma.  This may 
have been associated with an injury while serving 
in the military some years previous.

January 2005 treatment records indicate that the veteran 
complained of right shoulder pain for 30-40 years.  The 
clinician's notes state that "[the veteran] got hurt 
while he was in service - apparently twisted right 
shoulder."  The veteran reported that the shoulder pain 
had worsened over time.  Upon physical examination, the 
clinician noted that the range of motion was limited by 
pain.  He described the shoulder as "stiff."  
Abduction was to 45 degrees.  The assessment was chronic 
right shoulder pain.

A September 2005 correspondence by Dr. J.E.S. contains 
the following statement:

[The veteran] was seen by me on 8/30/05 with a knee 
effusion to the right knee and a possible ligament 
tear.  His knee was unstable and without history of 
trauma.  This may have well been associated with an 
injury while serving in the military some years 
previous as there continues to be no other 
explanation.

A September 2005 X-ray of the right knee revealed right knee 
joint effusion.

September 2005 treatment notes indicate that the veteran's 
right shoulder was still hurting.  There was pain upon 
abduction and internal rotation.  Abduction was to 90 
degrees.  A MRI of the right shoulder revealed an articular 
tear of the rotator cuff near the junction between 
supraspinatus and infraspinatus tendons.  The doctor noted 
that "hyperintense signal within the subacromial/subdeltoid 
bursa may relate to the above-noted tendon findings vs. an 
overlaying inflammatory process such as bursitis."  
Degenerative appearing changes involving the humeral head and 
acromoclavicular joint were also found.  The impression was 
right shoulder pain.  

September 2005 treatment notes indicate that the veteran also 
complained of right hand pain.  A physical examination was 
within normal limits.

Buddy Statement

The claims file contains a March 2003 letter submitted by 
R.T., which includes the following statement:

In October or November of 1967, while at work in 
the Motor Pool, I was present when [the veteran] 
sustained an injury.  He was fixing a flat tire of 
a truck when the steel ring blew off and actually 
threw [the veteran] into the air and then landing 
and injuring his right side.

April 2006 Travel Board Hearing

The veteran testified that he started having dizzy spells in 
February 1969 and sought treatment at that time, but that 
those records have been destroyed.  The Veterans Law Judge 
noted that the file contains a diagnosis of left temporal 
lobe cavernous angioma.

July 2007 Travel Board Hearing

The veteran testified that there are certain positions in 
which he cannot move his wrist.  The Acting Veterans Law 
Judge observed that the veteran has a one inch scar on his 
right wrist.

b. Analysis

There is no mention in the veteran's service medical records 
of the alleged 1967 accident.  There is also a significant 
lapse in time between the veteran's 1968 separation and the 
first documented medical reports of his disabilities.  
However, from January 2003 through his July 2007 Travel Board 
testimony, the veteran has presented consistent, credible, 
and detailed accounts of the accident.  Furthermore, the 
claims file contains a "buddy" statement that corroborates 
the veteran's testimony.  Additionally, a private provider 
opinion supports the alleged nexus with respect to the knee 
claim.  The probative value of this opinion is diminished by 
an absence of a review of all the evidence of record.  
However, the opinion is of some probative value and supports 
the veteran's claims remanded herein.  
  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims recognized in 38 
C.F.R. § 3.159(c)(4) a three-pronged test for ascertaining 
whether a VA examination or opinion is warranted to address a 
claim for service connection.  The Court stressed that the 
criteria for obtaining a VA examination is a low threshold.  
No adequate medical examination or opinion fully addressing 
the incurrence and causation issues presented by the 
veteran's claims for service connection for a right knee 
injury, residuals of a head injury, and a right wrist injury 
is of record and further medical input as to those matters is 
deemed advisable.  The Board finds that a VA examination that 
includes an opinion addressing the contended nexus is 
warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 
(2006). 

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with a VA 
orthopedic and neurological examination by 
an appropriate physician(s) skilled in the 
diagnosis and treatment of the 
disabilities at issue to determine the 
nature and etiology of each of the 
veteran's claimed disabilities, which 
include a right knee disability, a head 
disability, and a right wrist disability.  

With respect to the claimed orthopedic 
disabilities, the examiner is to answer to 
the following question:

Is it at least as likely as not (i.e., 50 
percent or greater probability) that any 
right knee disability or right wrist 
disability that is currently present began 
during service or is etiologically related 
to any incident of active service.

With respect to the claimed neurological 
disability, the examiner is to answer to 
the following question:

Is it at least as likely as not (i.e., 50 
percent or greater probability) that any 
head disability that is currently present 
began during service or are etiologically 
related to any incident of active service.

The examiner(s) are advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship; 
less likely weighs against the claim.

The examiner(s) are requested to provide a 
rationale for any opinion provided.  

The claims folder and a copy of this 
remand should be made available to the 
clinicians for review and it should state 
in the report of any examination that they 
have been reviewed by the examiner.

2. After completion of any other 
development indicated by the record, with 
consideration of all evidence added to the 
record subsequent to the June 2007 SSOC, 
the AMC/RO must readjudicate the claims 
for service connection for residuals of a 
right knee injury, residuals of a head 
injury, and residuals of a right wrist 
injury.  If the claims remain denied, the 
AMC/RO should issue an appropriate SSOC 
and provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



			
	MICHAEL A. PAPPAS                          
	MARY SABULSKY
	       Acting Veterans Law Judge                               
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals




____________________________________________
STEVEN L. KELLER
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


